                Case 2:19-cv-00943-MJP Document 147 Filed 06/19/20 Page 1 of 2




 1                                                             The Honorable MARSHA J. PECHMAN

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   SHAWN MURINKO, and DISABILITY
     RIGHTS WASHINGTON, a nonprofit                        NO. 19-cv-00943-MJP
 8   membership organization for the federally
     mandated Protection and Advocacy Systems,
 9
                                   Plaintiffs,
10                                                         ORDER TO STAY PROCEEDINGS FOR
           v.
                                                           90 DAYS AND STRIKE THE TRIAL
11   CHERYL STRANGE, in her official capacity as           DATE
     Secretary of the Washington State Department of
12   Social and Health Services, SUE BIRCH, in her
     official capacity as Director of the Washington
13
     State Health Care Authority,
14                                 Defendants.

15

16          This matter came before the Court upon the Parties’ joint motion to stay all proceedings

17   in this case for ninety days while the Parties continue negotiations on a Settlement Agreement.

18   Based on the foregoing joint motion, it is so ORDERED that the trial date is stricken and all

19   further proceedings in this matter are stayed for ninety days. The Parties are ORDERED to file

20   their settlement agreement or a joint status report within 90 days of the date of this Order.

21   //

22   //

23   //


     ORDER TO STAY PROCEEDINGS FOR 90 DAYS AND                                  Disability Rights Washington
     STRIKE THE TRIAL DATE-1                                                315 5 th Avenue South, Suite 850
     19-cv-00943-MJP                                                             Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
            Case 2:19-cv-00943-MJP Document 147 Filed 06/19/20 Page 2 of 2




 1         SIGNED and ENTERED this 19th day of June, 2020.

 2

 3

 4

 5
                                                  A
                                                  Marsha J. Pechman
 6                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER TO STAY PROCEEDINGS FOR 90 DAYS AND                        Disability Rights Washington
     STRIKE THE TRIAL DATE-2                                      315 5 th Avenue South, Suite 850
     19-cv-00943-MJP                                                   Seattle, Washington 98104
                                                             (206) 324-1521  Fax: (206) 957-0729
